Citation Nr: 0701321	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-08 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether the appellant has submitted sufficient new and 
material evidence to reopen the claim of entitlement to 
service connection for the cause of the veteran's death, and, 
if so, whether the claim may be granted. 


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from July 25, 
1944, to December [redacted], 1944, the date of his death.  The 
appellant is the veteran's widow.

This case arose before the Board of Veterans' Appeals (Board) 
from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which found that the 
appellant had not presented sufficient new and material 
evidence to reopen the April 1955 decision which had denied 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death in April 1955; the appellant was 
notified of the decision that same month.

2.  Evidence received since the April 1955 denial is neither 
cumulative nor redundant, and raises a reasonable possibility 
of substantiating the claim.

3.  Service connection was not in effect for any disabilities 
at the time of the veteran's death.

4.  Applying the doctrine of reasonable doubt, the Board 
finds that the veteran's death in service was caused by 
malaria and beriberi, which developed in the line of duty 
while he was in active military service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death has been submitted.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.159, 20.302 (2006).

2.  Giving the benefit of the doubt to the appellant, the 
Board concludes that the veteran's death was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In view of the 
favorable disposition herein, the Board finds that further 
discussion of he VCAA is unnecessary.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The evidence that was of record at the time of the April 1955 
denial of service connection for cause of death included a 
finding of the RO that the veteran had died on December [redacted], 
1944.  The USAFFE Luzon Guerilla Armed Forces Commander 
prepared a statement in August 1945 referring to the 
veteran's service.  The veteran was noted to have joined the 
1st Provisional Regiment of Pangasnian, Pangasnian Military 
District, on July 25, 1944.  He was a radio mechanic and 
Chief of the Maintenance Section.  He was a First Lieutenant.  
When the Japanese military police raided the regimental 
command post, the veteran and another officer, a captain, 
moved to the mountains.  On September 30, 1944, he had gone 
with two Americans to Debot, Baler, Tayabas, to contact a 
submarine.  Contact was made on November 24, 1944.  He stated 
that "[w]hile in the mountains [the veteran] contracted 
malaria and beriberi and died on December [redacted], 1944, from 
disease contracted in the line of duty."  

The appellant also submitted an August 1945 statement from 
the Headquarters of the Western Pangasnian Military District 
that stated that the veteran had died in the line of duty.  A 
statement concerning the date and circumstances of his death 
noted that he had died on December [redacted], 1944, from malaria and 
beriberi while on duty with the recognized guerrillas.  In 
February 1949, there was a finding that the examination 
conducted at the time of the veteran's entrance onto active 
duty had been lost or destroyed.  

In April 1955, the RO denied entitlement to service 
connection for the cause of the veteran's death, finding that 
the evidence had failed to show that the veteran's death was 
due to a service-connected disease or injury.

Following the April 1955 denial, the appellant submitted many 
duplicates of the evidence already of record.  She also 
submitted a September 2003 statement from General 
Headquarters, Armed Forces of the Philippines, Office of the 
Adjutant General, which stated that the veteran had been a 
recognized guerrilla who had died in the line of duty.  Also 
submitted was a March 1955 Guerrilla Roster which showed that 
the veteran had been inducted on July 25, 1944, and died in 
the line of duty on December [redacted], 1944.  An October 1995 
certificate from the Headquarters of the Armed Forces of the 
Philippines again noted that he had died in the line of duty.  

The evidence received after the April 1955 denial of the 
claim noted above, as well as statements from the appellant, 
is not redundant or cumulative, and raises a reasonable 
possibility of substantiating the appellant's claim for 
service connection for the cause of the veteran's death.  
Taking this evidence as credible, for the sole purpose of the 
claim to reopen, it is found that it must be considered in 
determining whether the appellant's claim has been 
substantiated.  See 38 C.F.R. § 3.156(a).  As a consequence, 
the appellant's claim may be, and is, reopened.

On the merits of the claim, the Board finds, with application 
of the doctrine of reasonable doubt, that service connection 
for the cause of the veteran's death has been established.  
The record clearly shows that the veteran died while on 
active military service from malaria and beriberi, which was 
confirmed by the August 1945 statement from his commanding 
officer.  The RO concluded in its July 2004 denial that the 
veteran's malaria and beriberi had existed prior to service 
and had not been aggravated by that service.  The Board 
notes, however, that appears to be no objective evidence to 
support a finding that those conditions, which ultimately 
resulted in his death, were present at the time that he 
entered service.  There is no entrance examination available, 
and we have the statement of the veteran's commanding officer 
to the effect that the veteran had developed malaria and 
beriberi after he had been forced by the Japanese to move 
into the mountains.

The Board also concludes that, even if those diseases had 
been present before his entrance into service, the fact that 
they caused his death during service would clearly and 
unmistakably indicate that they had been aggravated beyond 
their natural progression by the rigors of his service.  
Therefore, it is concluded that service connection for the 
veteran's cause of death, which occurred during service, is 
justified.


ORDER

New and material evidence has been submitted to reopen the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, the claim is reopened, and 
service connection for the cause of the veteran's death is 
granted.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


